

114 S1473 IS: To authorize the appropriation of funds to the Centers for Disease Control and Prevention for conducting or supporting research on firearms safety or gun violence prevention.
U.S. Senate
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1473IN THE SENATE OF THE UNITED STATESJune 2, 2015Mr. Markey (for himself, Mr. Schatz, Mr. Blumenthal, Ms. Warren, Mr. Schumer, Mr. Durbin, Mr. Murphy, Mrs. Gillibrand, Mr. Whitehouse, Ms. Hirono, Mrs. Murray, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
 1.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention $10,000,000 for each of fiscal years 2016 through 2021 for the purpose of conducting or supporting research on firearms safety or gun violence prevention under the Public Health Service Act (42 U.S.C. 201 et seq.). The amount authorized to be appropriated by the preceding sentence is in addition to any other amounts authorized to be appropriated for such purpose.